 Case 3:21-cr-00771-JLS Document 25 Filed 07/20/21 PageID.30 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  CASE NO.: 21-CR-00771-JLS
12                       Plaintiff,
13         v.
                                                Order Continuing Motion
14   JUAN RODRIGUEZ RODRIGUEZ,                  Hearing/Trial Setting
15                       Defendant.
16
17         The parties’ joint motion to continue the motion hearing/trial setting from
18   July 30, 2021 to September 3, 2021 at 1:30 p.m. is granted. Time is excluded
19   pursuant to 18 U.S.C. § 3161(h)(7). For the reasons set forth in the joint motion,
20   the Court finds that the ends of justice served by a continuance in this case outweigh
21   the best interest of the public and defendant in a speedy trial.
22         IT IS SO ORDERED.
23   Dated: July 20, 2021
24
25
26
27
28
